Citation Nr: 0020290	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for disability, including 
undiagnosed illness, manifested by memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from July to November 1982 
and from September 1990 to July 1991.  

The Board has reviewed that record and finds that additional 
development is required prior to completion of appellate 
review.  This case was previously remanded to the RO in July 
1999, in pertinent part, for the purpose of clarifying the 
current nature and etiology of any existing condition 
manifested by memory loss.  The RO was instructed to schedule 
an examination generate any potential medical evidence, 
perceptible to the examiner, or non-medical evidence, capable 
of independent verification, that the veteran exhibited 
objective indications of some chronic disability manifested 
by memory loss.  Furthermore, the RO was to obtain an opinion 
from the examiner concerning whether any memory loss was due 
to a diagnosed condition or undiagnosed illness.  However, no 
such medical opinion was included in the report of the August 
1999 VA examination.  

Another remand is necessary to insure compliance with the 
Board's remand order. The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Pursuant to this remand, the RO will be scheduling VA 
examination(s).  The veteran is hereby notified that it is 
his responsibility to report for the examination(s) and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

In view of the foregoing, this case is remanded again to the 
RO for the following actions:  

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of the veteran's 
complaints of memory loss.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be available to the examiner.  The 
examiner should comment on whether there 
is present medical evidence, perceptible 
to an examiner, or non-medical evidence, 
capable of independent verification, that 
the veteran exhibits objective 
indications of chronic disability 
manifested by memory loss.  The examiner 
should specifically indicate, if 
possible, whether any memory loss is due 
to a diagnosed illness or an undiagnosed 
illness.  The examiner should also offer 
an opinion as to the medical likelihood 
that the veteran has an existing memory 
loss that may be associated with injury 
or disease noted during his active 
service.  If the examiner is unable to 
form such opinions based on the record, 
the examiner should so indicate.

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




